DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on May 13, 2022.
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The watercraft drain plug system as claimed is not shown or suggested in the prior art because of the use of a drain plug system that includes an actuator assembly with an actuator and a locking mechanism, said actuator controlling a drain plug to move between a first or open position and a second or closed position, where said locking mechanism selectively secures said actuator in said second or closed position to prevent inadvertent movement of said drain plug from said closed position to said open position.  The prior art also does not show or suggest said watercraft drain plug system including an actuator assembly for moving first and second drain plugs between an open position and a closed position.
The prior art as disclosed by Gray, Jr. (US 9,115,822) shows the use of a watercraft drain plug system that includes an actuator assembly with an actuator and a locking element for locking said actuator to an end of a control cable.  Grumelot  et al. (US 5,048,556) discloses a watercraft drain plug system that includes an actuator assembly with an actuator that is spring-loaded to positively retain or lock said actuator and a drain plug in an open position.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617